DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 7/18/2021. Claims 1-7 are pending for examination. 
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Edwards et al., (Edwards; 20140002800).

Regarding claim 1, Edwards teaches a display system (Fig 1; system 100, ¶026; system 100 with projection assembly 110) comprising: 
a projector configured to project image light (Fig 1; projection assembly 110, ¶026; projection assembly 110 includes projector or image source 112 projecting (or displaying) an image 114 such as a still or video/animated image stream onto a projection screen 116 ); and 
a reflector (Fig 1; reflector assembly 120 with reflective element 122, see ¶027) including a gripper (Fig 1; tensioning assembly 130; also ¶031; tensioning assembly 130 for positioning reflective element 122 and tensioning element 122 via clamp 132, and per ¶032; clamp 134, also see ¶043; second clamp 134 of FIG. 1 to tightly grip or restrain the lower edge 128 of reflective element or film 122 of FIGS. 1 and 2 without requiring punching of holes or puncturing of the reflective element) and a reflection surface (¶028, Fig 1; first or bottom surface or reflective surface 124) over which a reflective material having light scattering capability is uniformly disposed (¶028; reflector assembly 120 includes reflector element 122 such as a sheet of PET or similar material that is transparent to some light (such as when viewed directly by the viewer 104) but also reflects light received at an angle, ¶030; reflective element 122 may be formed of a rigid piece of plastic or glass or the like or reflective element 122 may be a sheet of flexible and substantially trans-parent material such as with use of film of PET, Mylar (or BoPET), or transmissive and reflective material). 

Regarding claim 6, Edwards teaches display system according to claim 1, and Edwards further teaches wherein the projector projects the image light on a projection surface in the form of motion images or partial motion images so produced that a specific portion of an image moves (¶006; 3D image that may be still or animation… projection assembly projects a still or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., (Edwards; 20140002800) in view of Dobrinsky et al., (Dobrinsky; 20140346370).

Regarding claim 2, Edwards teaches the display system according to claim 1, but Edwards is silent on the features of claim 2. 
Dobrinsky from an analogous art teaches a reflective transparent optical chamber and the concept of fabricating the chamber walls with surfaces configured to increase a level of intensity and wherein a light storing material is added to the reflective material or part thereof (¶053; wall(s) can be configured to form the enclosure and any additional components can be added to the chamber (e.g., light source(s), reflective material, absorbing material, and/or the like) using any solution… can be configured for integration and/or integrated into a system using any solution). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Edwards with the concept, as taught by Dobrinsky above in order to add light sources, reflective material, absorbing material and/or the like to transparent surfaces; Examiner interprets absorbing material in context as light storing material)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., (Edwards; 20140002800) in view of Shirahata et al., (Shirahata; 20170117338).

Regarding claim 3, Edwards teaches display system according to claim 1, but Edwards is silent on the features of claim 3. 
Shirahata from an analogous art teaches a display device wherein a reflection surface has a first area and a second area having reflectance lower than reflectance of the first area (¶009; first area may have light reflectance lower than that of the second area). Therefore, it .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al., (Edwards; 20140002800).

Regarding claim 7, Edwards teaches the display system according to claim 1, and Edwards further teaches wherein part of the reflection surface transmits the image light and scatters the transmitted image light toward a side of the reflection surface that is a side opposite a side irradiated with the image light (¶028; reflector element 122 such as a sheet of PET or similar material is transparent to some light… projected image 118 light strikes a first/ bottom surface or reflective surface 124 and is reflected as a Pepper's ghost image 129 to viewer 104 (e.g., a portion of light of image 118 is reflected in image 129 such as about 50 percent. Examiner interprets the portion of “about 50%” reflected to mean that at least some of the remaining 50% of light transmits to the other side of reflector element 122 because the material of the reflector element 122 is transparent to some light; per ¶028). Therefore, one of ordinary skill in the art at the time of filing the invention would have recognized it obvious to have at least some of the remaining 50% of light (light not reflected) transmit/scatter to the other side of reflector element 122 through the transparent to some light material of reflector element 122 for the advantage of further enhancing the image revealed to viewers.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either individually or with reasonable combination, does not disclose the combination of limitations presented in the claimed invention as put forth in claims 4 and 5, as shown below.

4. The display system according to claim 3, wherein the first area is formed in a central area containing a center of the reflection surface, and the second area is formed around the first area.

5. The display system according to claim 1, further comprising: a light receptor that receives light with which the reflection surface is irradiated; a vibration section that produces vibration to cause the gripper to vibrate; and a controller that causes the vibration section to vibrate based on a result of the light reception performed by the light receptor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Azuma et al., (WO 2006006642), teaches an image producing system which enables the audience to feel the reality of an image by acquiring an integrated feeling with the image displayed on a floor surface or the tread of a stairway step or the like.  
Heikkinen et al., (US 20070024527), teaches a method and device for augmented reality message hiding and revealing.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            


/FEKADESELASSIE GIRMA/            Primary Examiner, Art Unit 2689